FIRST AMENDMENT TO LEASE


This Amendment to Lease (this “Amendment”) is made as of the 25th day of
October, 2011 (the “Effective Date”), by and between LIBERTY MA PORTFOLIO FEE
LLC, with an address c/o Liberty Properties, One Liberty Square, Boston,
Massachusetts 02109 (“Landlord”) and THERMOENERGY CORPORATION, a Delaware
corporation, with an address of 10 New Bond Street, Worcester, MA
01606 (“Tenant”).
 


R E C I T A L S


A.           Landlord and Tenant entered into that certain Indenture of Lease,
dated January __, 2008 (the “Original Lease”), pursuant to which Landlord leased
to Tenant certain premises consisting of 19,200 rentable square feet in the
building containing 221,111 total rentable square feet and located at 10 New
Bond Street, Worcester, Massachusetts (the “Original Premises”) for a term that
is scheduled to expire January 31, 2013, as more fully set forth in the Original
Lease.


B.           Landlord and Tenant wish to enter into this Amendment to (i) expand
the Original Premises to include 28,800 rentable square feet in the Building in
the location shown on Exhibit A attached hereto (the “Additional Premises”),
(ii) extend the Term of the Original Lease, and (iii) amend certain other terms
and conditions of the Original Lease.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Landlord and Tenant hereby agree to amend the Lease as
follows:


1.           Capitalized Terms.  All capitalized terms not otherwise modified or
defined herein shall have the same meanings as are ascribed to them in the
Lease. All references in the Lease to the “Lease” or “this Lease” or “the Lease”
or “herein” or “hereunder” or similar terms or to any section thereof shall mean
the Original Lease, or such section thereof, as amended by this Amendment.
 
2.           Extension of Term.  The Term of the Original Lease is hereby
extended for a period commencing on February 1, 2013 and expiring on January 31,
2017(the “Extended Term”).
 
3.           Demise of Additional Premises.
 
(a)           In consideration of the rent and covenants set forth and contained
herein on the part of Tenant to be paid, performed and observed, Landlord does
hereby demise and lease to Tenant, and Tenant hereby leases from Landlord, the
Additional Premises, commencing on October 1, 2011 (“Additional Premises
Commencement Date”) and expiring on the last day of the Extended Term.  Except
as otherwise expressly provided herein, Tenant’s lease of the Additional
Premises shall be on all of the terms and conditions of the Original
Lease.  Effective as of the Additional Premises Commencement Date, the rentable
area of the Premises shall be 48,000 square feet.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Landlord shall deliver the Additional Premises with the existing
ceiling mounted lighting therein in good working order in compliance with
code.  In addition, Landlord, at Landlord’s cost and expense, shall demise
(including erection of code compliant, secure walls) the Additional Premises
from the remainder of the Building, shall separately meter the gas and electric
service in the Additional Premises.  Landlord shall use reasonable efforts to
complete such work as soon as practical but in any event within forty-five (45)
days after the Effective Date of this Amendment.  In addition, Landlord has not
received any notice that the existing sprinkler/fire alarm system serving the
Additional Premises does not comply with applicable laws for warehouse space. In
the event that Tenant is unable to use the Additional Premises for the existing
warehouse use, Landlord will reimburse Tenant for its reasonable out of pocket
costs to upgrade the existing emergency lighting/fire alarm system to comply
with applicable laws for warehouse space up to $10,000.  Notwithstanding the
foregoing, if  tenant is required to upgrade the emergency lighting/fire alarm
system due to Tenant's particular equipment and/or specific use of the
Additional Premises, the associated costs for the upgrades shall be the sole
responsibility of Tenant without reimbursement from Landlord.  Except as
provided in this Section 3(b), the Additional Premises are hereby leased in
their as is condition, without representation or warranty by Landlord.
 
(c)           Tenant is responsible for any alterations required to connect the
Original Premises to the Additional Premises, including any opening in the
existing wall between the two spaces.  In addition, Tenant shall be responsible
for reconnecting the overhead power cranes to their power feeds.  Such work
shall be performed by Tenant at its expense, subject to and in accordance with
the terms and conditions of the Lease.  Landlord consents to the alterations
described in Exhibit B hereto including the combination of two bays into one,
subject to Landlord’s review of plans and specifications with respect to such
work and Tenant’s compliance with the other provisions of the Lease concerning
Alterations.
 
4.           Base Rent.  Commencing on the Additional Premises Commencement Date
and thereafter during the Term, the Base Rent as set forth in the Original Lease
(inclusive of the Additional Premises) is hereby amended by deleting the table
set forth in Section 5.1 thereof and replacing it with the following:
 
TERM
ANNUAL FIXED RENT
MONTHLY FIXED RENT
Additional Premises Commencement Date-January 31, 2013
$168,000.00
$14,000.00
February 1, 2013-January 31, 2014
$173,040.00
$14,420.00
February 1, 2014-January 31, 2015
$178,231.20
$14,852.60
February 1, 2015-January 31, 2016
$183,578.13
$15,298.18
February 1, 2016-January 31, 2017
$189,085.47
$15,757.12



Notwithstanding the foregoing, Tenant shall be entitled to an abatement of the
monthly Base Rent for the first three months after the Additional Premises
Commencement Date in an amount equal to $8,400.00, such that the monthly Base
Rent installments for such months shall be $5,600.00.


 
 

--------------------------------------------------------------------------------

 
 
5.           Tenant’s Share.  Effective as of the Additional Premises
Commencement Date, the term “Tenant’s Share”, as used in the Original Lease,
including without limitation, the calculation of Taxes and Operating Costs under
Article X, is hereby amended to be 21.71%.
 
6.           Security Deposit. The Security Deposit under the Original Lease is
hereby increased to be $40,000.00.  Simultaneously with the execution and
delivery of this Amendment, Tenant shall pay to Landlord an additional
$16,000.00 (“Additional Deposit”), which will be added to the existing Security
Deposit and shall be held by Landlord in accordance with the provisions of
Section 1.7 of the Lease.
 
7.           Brokerage Indemnity.  Landlord and Tenant each represent and
warrant to the other that neither of them has employed or dealt with any broker,
agent or finder other than Kelleher & Sadowsky Associates, Inc. (the “Broker”)
and that, other than the Broker, no broker is entitled to any compensation or
charges in connection with this Amendment or the transaction contemplated
hereby. Landlord will pay all fees of the Broker pursuant to the terms of a
separate agreement and defend, indemnify and save Tenant harmless from and
against any and all cost, expense or liability for any compensation, commission
or charges claimed by the Broker. Tenant covenants and agrees to defend, with
counsel approved by Landlord, indemnify and save Landlord harmless from and
against any and all cost, expense or liability for any compensation, commission
or charges claimed by any broker, agent or finder who dealt with Tenant with
respect to the Additional Premises, other than the Broker.
 
8.           Ratification.  Except as expressly modified by this Amendment, the
Original Lease shall remain in full force and effect, and as further modified by
this Amendment, is expressly ratified and confirmed by the parties hereto.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, subject to the provisions of the
Lease regarding assignment and subletting.
 
9.           Governing Law; Interpretation and Partial Invalidity.  This
Amendment shall be governed and construed in accordance with the laws of the
Commonwealth of Massachusetts.   If any term of this Amendment, or the
application thereof to any person or circumstances, shall to any extent be
invalid or unenforceable, the remainder of this Amendment, or the application of
such term to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term of this Amendment
shall be valid and enforceable to the fullest extent permitted by law.  The
titles for the paragraphs are for convenience only and are not to be considered
in construing this Amendment.  This Amendment contains all of the agreements of
the parties with respect to the subject matter hereof, and supersedes all prior
dealings between them with respect to such subject matter.  No delay or omission
on the part of either party to this Amendment in requiring performance by the
other party or exercising any right hereunder shall operate as a waiver of any
provision hereof or any rights hereunder, and no waiver, omission or delay in
requiring performance or exercising any right hereunder on any one occasion
shall be construed as a bar to or waiver of such performance or right on any
future occasion.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Binding Agreement and Effective Date.  This document shall become
effective and binding only upon the execution and delivery of this Agreement by
both Landlord and Tenant. If the Subordination Non-Disturbance and Attornment
Agreement among Landlord, Tenant and Capital Trust, Inc is not signed and
delivered within 60 days after Tenant has executed and delivered such agreement
to Landlord, Tenant may within 15 days thereafter,  cancel this Amendment, by
delivering written notice to such effect to Landlord, whereupon Tenant shall
vacate the Additional Premises in accordance with the requirements of the Lease
and this Amendment, and Landlord shall promptly return the Additional Deposit to
Tenant.  Counterparts and Authority. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Landlord and Tenant each
warrant to the other that the person or persons executing this Amendment on its
behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Amendment.
 
[Remainder of page intentionally left blank; Signatures on next page]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
and year first written above.



 
LANDLORD:
 
 
 
LIBERTY MA PORTFOLIO FEE LLC
       
 
By:
 
  /s/  Austin L. Cable           
   
Name:    Austin L. Cable
   
Title:      Manager
 
 
TENANT:
 
 
 
THERMOENERGY CORPORATION
     
 
By:
 
  /s/  Ted Klowan Jr.           
   
Name:    Teodor Klowan, Jr.
   
Title:      CFO

 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
ADDITIONAL PREMISES
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
TENANT IMPROVEMENTS


●
Install new 480 volt, 500 amps plus distribution from existing distribution
panel located within the adjacent space.

● 
Install 120 volt shop outlets throughout the space power from existing
distribution panels.

● 
Repower the existing ceiling exhaust fans.

●
Add demising to divide space from main building with overhead door (12’x12’).

●
Install overhead door between TEC space to new space (12’ x 12’). Tenant
acknowledges that the overhead door will be required to be removed at the end of
the Term and the wall restored.

●
Replace two existing loading dock doors (8’x 8’) with one 12’ x 12’ door.

●
Add secured fenced in area within the space (120’ x 20’).

●
Repower the overhead cranes.







 
 

--------------------------------------------------------------------------------

 